 Case 3:19-cv-00065-GEC Document 18 Filed 12/26/19 Page 1 of 1 Pageid#: 345



                                                                                     12/26/2019
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division

QUEEN OF VIRGINIA SKILL &                   )
ENTERTAINMENT, LLC,                         )
POM OF VIRGINIA, LLC, and                   )
MIELE MANUFACTURING, INC.,                  )
                                            )
        Plaintiffs,                         )
                                            )
v.                                          )       Civil Action No. 3:19-cv-00065
                                            )
JOSEPH D. PLATANIA, in his official         )
capacity as Commonwealth’s attorney         )
for the City of Charlottesville,            )
                                            )
        Defendant.                          )

     ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF
           TIME TO RESPOND TO DEFENDANT’S MOTION TO DISMISS

        Upon consideration of Plaintiffs’ Unopposed Motion for Extension of Time to Respond

to Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint, it is HEREBY

ORDERED that the Unopposed Motion is GRANTED. Plaintiffs shall respond to the Motion

(ECF No. 15) on or before Thursday, January 16, 2020. Defendant may thereafter file a reply to

Plaintiffs’ response on or before Thursday, February 6, 2020.

                  26thday of ___________________,
        This the ___           December           2019.


                                            ______________________________
                                             s/ Glen E. Conrad
                                            Senior United States District Judge
